 Case 3:18-cv-01001-RJD Document 83 Filed 03/16/21 Page 1 of 1 Page ID #514




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CARLOS H. GARCIA,                              )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 18-cv-1001-RJD
                                               )
JEFFREY MOLENHOUR.                             )
                                               )
       Defendants.                             )
                                               )


                                            ORDER

DALY, Magistrate Judge:

       The above action has been settled but additional time is needed to finalize settlement. The

Court DIRECTS the Clerk of the Court to enter judgment of dismissal with prejudice 120 days

from the date of this Order. Each party shall bear its own costs, unless otherwise provided in the

settlement documents. If the parties fail to finalize the settlement within 120 days, they may –

before that period expires – move to postpone entry of judgment until a later date. In light of the

settlement, the Court VACATES all court dates in this case.

IT IS SO ORDERED.

DATED: March 16, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 1 of 1
